Citation Nr: 1130413	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  03-05 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had 20 years of active service that includes verified active service from March 1988 to November 1999.

This matter initially came to the Board of Veterans' Appeals (Board), in part, on appeal from an April 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that granted service connection for migraine headaches and awarded a noncompensable disability rating, effective from December 1, 1999.  In a January 2003 rating decision, the RO assigned a 10 percent rating for his migraine headaches, effective from December 1, 1999.  

In January 2006 and September 2010, the Board remanded this case.  In April 2011, the Veteran  submitted a medical record in support of his claim.  He asked that his case be returned to the Board with the new evidence for consideration.  The Board accepts that statements as a waiver of RO consideration over that evidence.  

In September 2010 and January 2006, the Board referred to the RO the issues of whether new and material evidence was received to reopen a claim for service connection for color blindness and entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU), for appropriate development and adjudication.  However, there is no indication that the RO has yet considered these issues.  The matter of TDIU is not considered as part of the current claim for a higher rating as the Veteran has indicated that he is employed and is able to work despite his headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, in April 2007, the Veteran submitted additional evidence regarding his claims for sleep apnea, carpal tunnel syndrome, and a foot disorder and, in an October 2009 statement addressed evidence regarding his sleep apnea, back disability, and carpal tunnel syndrome.  These matters are again referred to the RO for appropriate action.


FINDING OF FACT

1.  Prior to January 20, 2011, the Veteran's migraine headache disorder was not productive of characteristic prostrating attacks occurring on an average of once a month over the last several months.

2.  As of January 20, 2011, the Veteran's migraine headache disorder is  productive of characteristic prostrating attacks occurring on an average of once a month over the last several months, but is not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to January 20, 2011, the criteria for an initial rating in excess of 10 percent for service-connected migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  From January 20, 2011, forward, the criteria for a rating of 30 percent for service-connected migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A February 2001 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The pertinent requested medical records were obtained and the Veteran was afforded the requested VA examination in March 2011.  In sum, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims ("the Court") emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has been examined in conjunction with his claim.  In April 2000, he was afforded a VA examination.  At that time, he related that he had had headaches since 1993 with associated nausea and vomiting.  He did not have blurry vision.  He experienced photophobia and phonophobia and had the headaches 2-3 times per month.  The Veteran indicated that the headaches would last for a day and he would take Tylenol.  He denied that they were incapacitating.  The diagnosis was migraine headaches.  

In January 2003, the Veteran reported having sinus headaches.  

In December 2003, the Veteran was afforded another VA examination.  He again reported having a history of migraines which occurred 2 times per week.  The headaches would begin in the frontal area of the head and radiate to the occipital area.  At times, there would be an acute headaches with sensitivity to noise.  The Veteran had photophobia, nausea, and vomiting.  The attacks lasted 1-2 days.  Motrin and Tylenol provided mild relief.  The attacks had reached a severe level where he had throbbing and had to isolate himself in a dark room and rest.  He was unable to function during an acute attack, but had not lost time from work.  The diagnosis was migraines.  

In December 2007 and January 2008, the Veteran reported having headaches which were noted to be possibly attributed to reading without glasses.  

In the Board's September 2010 remand decision, the Board requested that the Veteran be afforded a VA neurological examination and that the examiner comment on the frequency and prostrating nature of the Veteran's migraine headaches (e.g., whether the attacks are completely prostrating).

Thereafter, on January 20, 2011, the Veteran reported to an emergency room for the exacerbation of a migraine headache.  The Board finds that this was a prostrating attack.

The requested VA examination was conducted in March 2011.  It was noted that the Veteran was a somewhat poor medical historian.  he reported having daily headaches with severe headaches which occurred twice per week.  At those times, he took Percocet or Vicodan for relief.  He indicated that he was employed and generally able to work through the headaches, but had lost 8-10 hours of work per month due to the headaches.  The Veteran related that his headaches did not have specific triggers although they might be triggered by strong odors or bright lights.  He described the headaches as a full pain behind the eyes which might then become generalized and extend into the back of the neck.  He had sensitivity to light and sound during a severe headache.  He reported that he would occasionally vomit.  Neurological evaluation was performed.  The diagnosis was chronic daily mixed headache syndrome with migraine and muscle tension components.  The examiner indicated that the headaches were generally not completely prostrating.  

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 10 percent disability evaluation is warranted for characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In determining whether the Veteran experiences the type and frequency of prostrating attacks of migraine headaches necessary for a higher rating under Diagnostic Code 8100, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  See Fenderson (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.)  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, over the course of the claim, the Veteran's headaches have increased in frequency and severity.  In 2000, he had a couple of headaches per month which were not incapacitating.  By the end of 2003, he had a few headaches per week, with an occasional severe headache.  The intermittent VA outpatient records do not document prostrating headache attacks for which treatment was given.  The recent March 2011 examination shows that the Veteran loses 8-10 hours per month from work.  Although his headaches were generally not completely prostrating, the Board is satisfied that he has at least one prostrating attacks per month, given his lost of time from work which approximates one day of work.  In support of that finding, the January 20, 2011 emergency room report reflects a prostrating attack, although there is only one such report.  Therefore, the Board finds that the criteria for a 30 percent rating is met as of January 20, 2011, but not before that time when his severe headaches, to the extent of being prostrating, were of less frequency.  Thus, a staged rating of 30 percent is for assignment from January 20, 2011.  A higher rating is not warranted since the Veteran's migraine headaches are not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As noted, the Veteran generally is able to continue working when he has headaches.  



In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 30 percent as of January 20, 2011, but the preponderance of the evidence is against a rating in excess of 10 percent prior to that date.  

In considering the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's migraine headaches are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Prior to January 20, 2011, an initial rating of in excess of 10 percent for service-connected migraine headaches is denied.

From January 20, 2011, forward, a rating of 30 percent for service-connected migraine headaches is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


